Title: From George Washington to Major General Horatio Gates, 1 November 1778
From: Washington, George
To: Gates, Horatio


  
    Sir.
    Head Qrs [Fredericksburg, N.Y.] Nov. 1st 1778
  
  I received yesterday, your favor of the 28th Ulto, and was sorry to find you were in want of flour. I had a Letter written immediately to the Commissary upon the occasion—and from his account, I hope you have obtained a supply before this. He says three or four parcels had gone from Danbury for Hartford in the course of the Week, 
    
    
    
    and that more was on the road from Fredericksburg. Besides these supplies, he adds, that he had four Hundred barrels at Fish Kill for Eastern purposes, of which he had notified the Quarter Master General, who would put them in motion without loss of time. As to seizing flour belonging to private persons, I have no authority for the purpose. When the wants of the Army absolutely compell the measure, it must be justified on the principle of necessity.
The inclosed Extracts from Lord Stirling’s Letters of the 29th & 30th Ulto contain my latest advices, respecting the movements of the Enemy. I have similar intelligence from other Quarters, and it would seem, that a few days must certainly point out the part, the Enemy mean to take. I am sir Your Most Obedt servant

  Go: Washington

